Citation Nr: 1800077	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-11 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for status post back injury with spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to November 1982, May 2002 to January 2003, and September 2004 to April 2007.  This matter comes before the Board of Veterans' Appeals (Board) from the September 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a June 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The issues of increased ratings for status post back injury with spondylolisthesis and degenerative disc disease and bilateral radiculopathy of the lower extremities were certified to the Board in a VA Form 8 dated in June 2015.  A September 2012 rating decision denied the Veteran's claim for an increased rating of the spine and granted service connection for bilateral radiculopathy of the lower extremities.  The Veteran issued a notice of disagreement in October 2012 in which he specifically disagreed with the ratings of each issue in the decision.  However, a statement of the case was never issued on the issues.  

Therefore, in November 2015, the Board directed that the RO issue a statement of the case for these issues, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepted limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Appellant so desired.  To date, no statement of the case for these issues has been issued. 

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a statement of the case pertaining to the issues of an increased rating status post back injury with spondylolisthesis and degenerative disc disease, an increased rating for radiculopathy of the left lower extremity, and an increased rating for radiculopathy of the right lower extremity.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




